internal_revenue_service number release date index number ---------------------------- ------------------------------------------- ------------------------------------------------------------- ------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc fip plr-135375-07 date date legend -------------------------------------------------------------- taxpayer --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- state a group b jurisdictions month a month b month c month d month e month f month g year year year -------------- -------------------------------------------------- ----------- ------------ -------- ------ ------ --------- ----------------- ------- ------- ------- plr-135375-07 year year year l m n number r number s number t number u number v number w number x number y number z ------- ------- ------- -------------------- ----------------------- ---------------------------------- --------- ---------- ---------- -------- -------- --------- --------- --- ---------- dear ------------------ this is in response to your letter of date as supplemented requesting a waiver pursuant to sec_7702 of the internal_revenue_code for number r contracts issued by taxpayer which because of certain amendments described below failed to meet the requirements of sec_7702 further you have requested that neither the failures nor any corrective actions taken will have any effect on the dates the contracts were issued entered into or purchased for purposes of sec_72 sec_101 sec_264 sec_7702 or sec_7702a and will not subject the contracts to any retesting or restating of a new test period under plr-135375-07 sec_264 sec_7702 b - e or 7702a c additional information was submitted in letters dated date date date date date date and date facts taxpayer is a life_insurance_company organized under the laws of state a and is licensed to do business in group b jurisdictions taxpayer is a life_insurance_company within the meaning of sec_816 which files its consolidated federal_income_tax return on a calendar_year basis taxpayer issues a variety of life_insurance and annuity products including contracts issued to corporate policyholders some of these contracts issued to corporate policyholders were issued in four separate series the number r contracts in these series which are the subject_to this ruling letter are described below serie sec_1 contracts consist of number s contracts they are cso l contracts which have been sold since month d of year until month f of year the bulk of the serie sec_1 contracts number t have been sold between month d of year until month b of year the remainder of the serie sec_1 contracts number u have been sold between month c of year and month f of year the serie sec_2 contracts number v contracts are cso m contracts sold from month d of year until the end of month f of year the serie sec_3 contracts involving number w contracts are cso m contracts sold since month a of year to the end of month f of year the serie sec_4 contracts involving number x contracts are cso n contracts sold between month f of year and the end of month f of year the contracts were tested under the cash_value accumulation and or guideline premium cash_value corridor tests of sec_7702 some or all of the contracts in each series were endorsed with an amendment collectively the amendments and separately referred to as serie sec_1 amendment serie sec_2 amendment serie sec_3 amendment and serie sec_4 amendment that guaranteed a value upon surrender under the terms of the amendment during periods of time that ranged from number y years to number z years hereinafter collectively referred to as the amendment period after issue that was higher than the cash_surrender_value defined in the contracts this was accomplished by either defining an amount payable in addition to the cash_surrender_value or redefining the cash_surrender_value to include an additional_amount the amendment amount all of the contracts endorsed by the amendments are treated as life_insurance contracts under applicable state insurance laws some contracts were issued in a form substantially_similar to the foregoing but with immaterial variations due to state law taxpayer developed the amendments to satisfy an accounting requirement corporate policyholders requested the amendments in order to mitigate or eliminate the charge to their earnings that resulted in the initial year when the cash values were less than premiums_paid the effect of the amendments is to enable the corporate plr-135375-07 policyholder to enhance early duration policy values so that the corporation’s profit and loss statement is not impacted negatively during the early policy years the amendments provide for additional_amounts payable at surrender during the amendment period that are a function of a return of premiums_paid and or a reduction of the charges assessed as of the date of surrender this additional_amount may be received only on surrender and may not be borrowed against the contracts were designed to qualify as life_insurance contracts under sec_7702 by satisfying the cash_value_accumulation_test set forth in sec_7702 or the guideline premium cash_value_corridor_test set forth in sec_7702 or d under the cash_value_accumulation_test the contract’s cash_surrender_value by the terms of the contract must not exceed at any time the net_single_premium that would have to be paid at such time to fund future_benefits under the contract sec_7702 under the guideline premium cash_value_corridor_test death_benefits must not at any time be less than the applicable_percentage of the cash_surrender_value sec_7702 and d taxpayer represents that the contracts and amendments failed the cash_value_accumulation_test by the terms of the contract and failed the guideline premium cash_value_corridor_test if they were in the cash_value corridor under sec_7702 during the amendment period the failure was caused by taxpayer’s assumption that the amendment amount upon surrender was not included in the cash_surrender_value of the contract taxpayer indicates that the qualification of the contracts depends upon the proper interpretation of the term cash_surrender_value and that sec_7702 defines cash_surrender_value for purposes of sec_7702 as a contract’s cash_value determined without regard to any surrender charge policy loan or reasonable termination dividends taxpayer further notes that the term cash_value as used in this definition is not defined in the code or in final or temporary regulations taxpayer further observes that the legislative_history of sec_7702 provides that cash_surrender_value is defined as the cash_value of any contract ie any amount to which the policyholder is entitled upon surrender and against which the policyholder can borrow determined without regard to any surrender charge policy loan or a reasonable termination dividend s print no pincite h_r rep no pincite taxpayer also notes that in the department of treasury issued proposed_regulations the proposed_regulations fr that among other things defined cash_value generally as the greater of i the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or ii the maximum amount that the policyholder can borrow sec_1_7702-2 of the proposed_regulations sec_1_7702-2 of the proposed_regulations states that the cash_surrender_value of the contract generally equals its cash_value as defined in sec_1_7702-2 of the proposed_regulations taxpayer also directed our attention to notice_93_37 1993_2_cb_331 where the service announced that the effective dates of the proposed_regulations under sec_7702 would be no earlier than the date of publication of final regulations in the federal_register and that it was anticipated that insurance_companies generally will be allowed a period of time after the plr-135375-07 final regulations are published to bring their policy forms into compliance with any new rules taxpayer discovered the error in month g of year after reading private letter rulings issued by the internal_revenue_service in those letter rulings concluded with respect to amendments similar to the amendments in the present case that the additional_amounts payable upon surrender were considered cash_surrender_value and the resulting increase in cash surrender without a corresponding increase in the death_benefits caused the contracts at issue to fail the cash_value_accumulation_test under sec_7702 and to be disqualified as life_insurance contracts although these rulings involved only the cash_value_accumulation_test a similar analysis applies to the guideline premium cash_value test under sec_7702 taxpayer proposes to correct its practices that caused the failure of the contracts to satisfy the requirements of sec_7702 and by the end of year taxpayer will a replace the serie sec_1 contract and amendment with three new contracts and amendments that comply with sec_7702 b discontinue the serie sec_2 contract and amendment and c replace the serie sec_3 and amendments with new amendments that will cause the serie sec_3 and contracts and new amendments to comply with sec_7702 taxpayer will also put into effect the following with respect to the contracts where the new contracts and or amendments are not in use or available taxpayer will provide a binding letter within days after the date of the waiver to all policyholders with existing contracts and amendments that are within the amendment period on the date of the waiver and at issue to all policyholders with contracts and amendments after the date of the waiver under which letter taxpayer will commit to include the amendment amount in the cash_value that is used to calculate any death_benefit required to be paid during the amendment period under sec_7702 taxpayer will monitor the death claims under these contracts to assure that the proper death_benefit is paid for each contract under which the insured dies during the amendment period taxpayer will calculate the death_benefit under the contract by taking the amendment amount into account as part of the cash_value used to determine the death_benefit required to satisfy sec_7702 if a death_benefit already has been paid with respect to a contract taxpayer will pay the beneficiary the difference if any between the required death_benefit and the death_benefit actually paid within days after the date of the waiver the new contracts and amendments and any additional contracts and amendments that taxpayer issues in the future with features identical to or similar to the contracts and amendments will include the additional_amounts paid under the plr-135375-07 amendments as part of the cash_surrender_value of the contracts within the meaning of sec_7702 law in general for contracts issued after date sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance_contract must be treated as such under the applicable law under sec_7702 the contract must also either meet the cash_value_accumulation_test of b or satisfy the guideline premium requirements sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract sec_7702 provides that a contract meets the guideline premium requirements if the sum of the premiums_paid under the contract does not at any time exceed the guideline_premium_limitation as of such time sec_7702 provides that a contract falls within the cash_value corridor if the death_benefit under the contract at any time is not less than the applicable_percentage of the cash_surrender_value sec_7702 provides that for purposes of sec_7702 the cash_surrender_value of any contract shall be its cash_value determined without regard to any surrender charge policy loan or reasonable termination dividends the common definition of cash_surrender_value is the amount made available contractually to a withdrawing policy owner who is terminating his or her protection kenneth black jr harold d skipper jr life health insurance 13th ed see also john h magee life_insurance 3rd ed the cash_value represents the amount available to the policyholder upon the surrender of the life_insurance_contract in relevant part the legislative_history of sec_7702 defines cash_surrender_value as the cash_surrender_value of any contract ie any amount to which the policyholder is entitled upon surrender and against which the policyholder can borrow determined without regard to any surrender charge policy loan or a reasonable termination dividend s print no pincite h_r rep no pincite sec_1_7702-2 of the proposed income_tax regulations provides that for purposes of sec_7702 the cash_value of a contract generally equals the greater of i plr-135375-07 the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or ii the maximum amount that a policyholder can borrow under the contract fed reg date sec_1_7702-2 of the proposed_regulations provides that the cash_surrender_value of a contract generally equals its cash_value as defined in sec_1 b of the proposed_regulations in notice_93_37 1993_2_cb_331 the service announced that the effective dates of the proposed_regulations under sec_7702 would be no earlier than the date of publication of final regulations in the federal_register the notice also stated that it is anticipated that insurance_companies generally would be allowed a period of time after final regulations are published to bring their contracts into compliance with any new rules sec_7702 f provides that the secretary may waive the failure to satisfy the statutory requirements under sec_7702 for a life_insurance_contract for any contract_year if such failure was due to reasonable error and reasonable steps are taken to remedy the error analysis the amendment amount that could be payable under a contract and associated amendment should have been included as part of the contract’s cash_surrender_value within the meaning of sec_7702 a because the sec_7702 proposed regulation’s definition of cash_value is not identical to the definition in sec_7702’s legislative_history the proposed_regulations have not been finalized and notice_93_37 indicates that companies generally would be allowed a period of time after final regulations are published to bring their policy forms into compliance with any new rules we conclude that the contracts’ failure to satisfy the requirements of sec_7702 because the amendment that could be payable under a contract was not treated as part of the contract’s cash_surrender_value within the meaning of sec_7702 is due to reasonable error we also conclude that reasonable steps were taken to remedy the error conclusions based on all of the facts law and arguments presented we conclude as follows the failure of number r contracts to satisfy the requirements of sec_7702 because the amendment amount was not treated as part of the contract’s cash_surrender_value within the meaning of sec_7702 is due to reasonable error and that reasonable steps were taken to remedy the error sec_7702 plr-135375-07 neither the failure nor any corrective actions taken will have any effect on the dates the contracts were issued entered into or purchased for purposes of sec_72 sec_101 sec_264 sec_7702 or sec_7702 and will not subject the contracts to any retesting or restating of a new test period under sec_264 sec_7702 or sec_7702a we express no opinion as to the tax treatment of the contracts under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings such material is subject_to verification on examination the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products
